UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1414


ROBERT S. GAMBUTI,

                Plaintiff - Appellant,

          v.

CAROLYN W. COLVIN, Acting Commissioner of SSA,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.       Martin K.
Reidinger, District Judge. (5:13-cv-00129-MR)


Submitted:   December 31, 2015            Decided:   January 7, 2016


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward Wicklund, Paul B. Eaglin, OLINSKY LAW GROUP, Syracuse,
New York, for Appellant. Jill Westmoreland Rose, United States
Attorney, Lisa G. Smoller, Special Assistant United States
Attorney, Boston, Massachusetts, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Robert      S.     Gambuti     appeals      the    district      court’s    order

upholding      the    Commissioner’s        denial     of    his    application      for

disability insurance benefits.              Our review of the Commissioner’s

determination is limited to evaluating whether the findings are

supported by substantial evidence and whether the correct law

was applied.         See Mascio v. Colvin, 780 F.3d 632, 634 (4th Cir.

2015).      We have thoroughly reviewed the parties’ briefs, the

administrative record, and the joint appendix, and we discern no

reversible error.         Accordingly, we affirm the district court’s

judgment.       Gambuti    v.     Colvin,       No.   5:13-cv-00129-MR       (W.D.N.C.

Feb. 18, 2015).           We dispense with oral argument because the

facts    and   legal    contentions       are     adequately       presented    in   the

materials      before    this     court   and     argument    would    not     aid   the

decisional process.

                                                                               AFFIRMED




                                            2